Exhibit 99.A Business Unit Contribution $ Millions Three Months Ended September 30, 2007 EBIT DD&A EBITDA Cash Capex1 Core Business Pipelines $ 275 $ 94 $ 369 $ 318 Exploration & Production 232 194 426 1,264 Other Business Marketing (8 ) - (8 ) - Power (67 ) 1 (66 ) - Corporate & Other 51 4 55 (6 )2 Total $ 483 $ 293 $ 776 $ 1,576 Adjusted Pipeline EBITDA:$403 MM3 1 Includes acquisitions 2 Insurance recoveries 3 Adjusted to reflect 50% interest of Citrus EBITDA on a proportional basis; see appendix for details 9 Business Unit Contribution $ Millions Year-to-Date Ended September 30, 2007 EBIT DD&A EBITDA Cash Capex1 Core Business Pipelines $ 957 $ 279 $ 1,236 $ 720 Exploration & Production 646 553 1,199 2,256 Other Business Marketing (138 ) 2 (136 ) - Power (33 ) 1 (32 ) - Corporate & Other Debt repurchase costs (287 ) - (287 ) - Other 24 15 39 2 Total $ 1,169 $ 850 $ 2,019 $ 2,978 Adjusted Pipeline EBITDA:$1,338 MM2 1 Includes acquisitions 2 Adjusted to reflect 50% interest of Citrus EBITDA on a proportional basis; appendixincludes details 41 Reconciliation of Citrus EBITDA $ Millions Three Months Ended Nine Months Ended September 30, 2007 September 30, 2007 Citrus equity earnings $ 21 $ 63 50% Citrus DD&A 13 38 50% Citrus interest 9 28 50% Citrus taxes 13 39 Other* (1 ) (3 ) 50% Citrus EBITDA $ 55 $ 165 El Paso Pipeline EBITDA $ 369 $ 1,236 Add: 50% Citrus EBITDA 55 165 Less:Citrus equity earnings 21 63 Adjusted Pipeline EBITDA $ 403 $ 1,338 Citrus debt at September 30, 2007 (50%) $ 479 * Other represents the excess purchase price amortization and differences between the estimated and actual equity earnings on our investment 44
